          Case 1:21-cv-02908-ER Document 37 Filed 04/16/21 Page 1 of 1




                                                                                   William Z. Pentelovitch
                                                                                        Direct Dial: 612.672.8338
                                                                                        Direct Fax: 612.642.8338
                                                                                   bill.pentelovitch@maslon.com


                                         April 16, 2021

VIA CM/ECF
                                                    Plaintiffs' request is granted. The Clerk of Court is
                                                    respectfully directed to terminate the motion. Doc. 36.
CONFIDENTIAL: COURT AND
ATTORNEYS’ EYES ONLY
                                                    So ordered.
Honorable Edgardo Ramos
United States District Judge
United States District Court,
Southern District of New York                                     4/16/2021
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 619
New York, NY

       Re:     Medtronic, Inc., et al. v. Walland
               Civil Action No.: 1:21-CV-02908 (ER)(OTW)

Dear Judge Ramos:

          We are co-counsel (pro hac vice) to Plaintiffs in the above-reference matter and submit
this letter motion pursuant to the Court’s Individual Rules 1E and 2B(i) for leave to file a short
(5 pages of argument) response to Defendant’s choice of law briefing filed yesterday in
connection with Plaintiffs’ emergency application for a preliminary injunction. We attach a copy
of the proposed brief, which sets forth additional authorities demonstrating why New York law
controls this dispute and why Defendants have misread applicable law in contending California
law controls.

       We are available to address any questions the Court may have about this proposed filing.

                                             Respectfully submitted,



                                             William Z. Pentelovitch

WZP:kb
Attachment

cc:    All Counsel of Record (via ECF)
